DETAILED ACTION
	For this action, Claims 31-59 are pending.  Claims 1-30 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 37 recites the limitation “the flow regulator”, which lacks established antecedent basis.  Applicant is urged to address this issue in the response to this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 32, 34, 36-39, 41-49, 51, 53-55, and 57-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiss, US Pat Pub. 2005/0139530.
Regarding instant Claim 31, Heiss discloses a water purification apparatus for producing purified water (Abstract; Figure 1; control system for water purification), the water purification apparatus comprising:  a reverse osmosis device, arranged to produce a purified water flow, the reverse osmosis device comprising a feed inlet arranged to receive feed water and a purified water outlet (Figure 1; Paragraph [0040]; reverse osmosis membrane bank 39 with corresponding inlet and permeate outlets), a reverse osmosis pump arranged to pump feed water to the feed inlet (Figure 1; Paragraph [0040]; pump 38), a recirculation path arranged to recirculate a proportion of the purified water flow from a first point downstream the reverse osmosis device to a second point upstream the reverse osmosis device (Figure 1; Paragraphs [0040]-[0041]; recirculation path of permeate downstream of membranes 39 for flow through the membrane again), a purified water path, arranged to transport purified water from the purified water outlet to a product water port, wherein the purified water path comprises a product water path arranged downstream the recirculation path to transport product water to the product water port (Figure 1; Paragraph [0042]; downstream flow path to discharge including oxidation process 41/42 and chlorine analyzer 50), a control device arranged to regulate a flow rate of the purified water in the recirculation path (Figure 1; Paragraph [0041]; ACS/automatic control system determines recirculation of permeate), one or more detectors arranged to detect a fluid property of the purified water in the purified water path, wherein at least one detector of the one or more detector is arranged to detect a product fluid property of product water in the product water path 
Regarding instant Claim 32, Claim 31, upon which Claim 32 is dependent, has been rejected above.  Heiss further discloses wherein the at least one detector of the one or more detector includes a pressure sensor, wherein the product fluid property detected by the pressure sensor is a pressure of product water in the product water 
Regarding instant Claim 34, Claim 31, upon which Claim 34 is dependent, has been rejected above.  Heiss further discloses wherein the control unit is configured to control the control device to obtain a predetermined flow rate through the product water port during a predetermined time period, in order to produce a predetermined amount of water (Abstract; Figure 1; Paragraph [0038]; Paragraph [0040]; Paragraph [0042]; Paragraph [0043]; flow rates are sized, determined and monitored, including production of outputted water). 
	Regarding instant Claim 36, Claim 31, upon which Claim 36 is dependent, has been rejected above.  Heiss further discloses wherein the control unit is configured to activate an alarm function in response to a change of the at least one product fluid property detected by the at least one detector of the one or more detector (Figure 1; Paragraph [0038]; Paragraph [0040]; Claim 24; alarm may be initiated upon detection of alarm conditions in flow and pressure values).  
	Regarding instant Claim 37, Claim 31, upon which Claim 37 is dependent, has been rejected above.  Heiss further discloses wherein the flow regulator includes an electrically or mechanically controllable valve (Abstract; Figure 1; Paragraph [0027]; Paragraph [0033]; Paragraph [0038]; valves throughout system, regulate flow of 
	Regarding instant Claim 38, Claim 31, upon which Claim 38 is dependent, has been rejected above.  Heiss further discloses wherein the one or more detector includes at least one detector arranged to detect a fluid property of permeate water in a permeate water path of the purified water path, wherein the permeate water path is arranged upstream the product water path and wherein the control unit is configured to control the control device to control a permeate fluid property of the permeate water in the permeate water path to fulfill one or more predetermined permeate water criteria, based on the permeate fluid property detected by the at least one detector (Figure 1; Paragraph [0038]; Paragraph [0040]; Paragraph [0041]; conductivity is monitored at 40, wherein 40 is upstream of recirculation path and upstream of product water path, conductivity readings determine extent of recirculation).  
	Regarding instant Claim 39, Claim 31, upon which Claim 39 is dependent, has been rejected above.  Heiss further discloses comprising a heater, wherein the heater is arranged to heat the product water flowing in the product water path (Figure 1; Paragraph [0043]; system is entirely temperature controlled).  
	Regarding instant Claim 41, Claim 31, upon which Claim 41 is dependent, has been rejected above.  Heiss further discloses comprising a tank arranged to receive water from an external water source and to provide water to the feed inlet (Figure 1; Paragraph [0039]; Paragraph [0040]; Paragraph [0041]; tank 37).
	Regarding instant Claim 42, Claim 31, upon which Claim 42 is dependent, has been rejected above.  Heiss further discloses comprising a polisher device arranged 
	Regarding instant Claim 43, Claim 42, upon which Claim 43 is dependent, has been rejected above.  Heiss further discloses wherein the polisher device includes an electrodeionization unit (Figure 1; Paragraph [0032]; Paragraph [0042]; chlorine may be electrically generated onsite and injected into the water treatment pathway at respective points in the flow path, including chlorine injection site 49).  
	Regarding instant Claim 44, Claim 42, upon which Claim 44 is dependent, has been rejected above.  Heiss further discloses comprising a permeate water path to transport purified water from the purified water outlet of the reservoir osmosis device to an inlet of the polisher device (Figure 1; Paragraph [0042]; polishing components are placed downstream of reverse osmosis membranes 39 and recirculation pathway).  
	 Regarding instant Claim 45, Claim 42, upon which Claim 45 is dependent, has been rejected above.  Heiss further discloses comprising that the product water path is arranged to transport purified water from an outlet of the polisher device to the product water port (Figure 1; Paragraph [0042]; chlorine injected and chlorine content analyzed before being finally discharged).  
	Regarding instant Claim 46, Heiss discloses a method for controlling at least one fluid property in a water purification apparatus configured to produce purified water (Abstract; method of producing safe drinking water that evaluates both water quality parameters and operational parameters such as pressure and flow), the water purification apparatus including a reverse osmosis device configured to produce a purified water flow, and a recirculation path arranged to recirculate a proportion of the 
	Regarding instant Claim 47, Claim 46, upon which Claim 47 is dependent, has been rejected above.  Heiss further discloses comprising estimating an amount of product water produced during a production time period based on a duration of production time period and a corresponding flow rate of the purified water detected during the production time period (Figure 1; Paragraph [0040]; Paragraph [0041]; pressure, flux and recovery are predicted based on measured parameters, ACS also discloses predictive behavior based on usage demand, including recirculation of water that has been within storage tank for longer periods of time due to lack of such demand). 
	Regarding instant Claim 48, Claim 47, upon which Claim 48 is dependent, has been rejected above.  Heiss further discloses comprising triggering a predetermined action when the amount reaches a pre-defined production volume (Figure 1; Paragraphs [0038]-[0042]; production is stopped and cleaning/backflushing is performed upon predetermined flow through reverse osmosis membranes).  
	Regarding instant Claim 49, Claim 46, upon which Claim 49 is dependent, has been rejected above.  Heiss further discloses wherein the at least one product fluid property includes pressure in the product water path, and wherein the one or more predetermined product water criterion includes that the pressure of product water in the product water path remains below a predetermined upper pressure level (Abstract; Figure 1; Paragraph [0038]; Paragraph [0040]; pressure data monitored and applied to operation of reverse osmosis modules, including a predetermined driving pressure). 
Regarding instant Claim 51, Claim 46, upon which Claim 51 is dependent, has been rejected above.  Heiss further discloses wherein detecting at least one fluid property of the purified water includes detecting at least one permeate fluid property of permeate water in a permeate water path of the purified water path, wherein the permeate water path is arranged upstream the product water path, and wherein regulating the flow rate includes regulating a flow rate of water in the recirculation path to fulfill one or more predetermined permeate water criteria of the permeate water in the permeate water path based on the at least one detected permeate fluid property (Figure 1; Paragraph [0038]; Paragraph [0040]; Paragraph [0041]; conductivity is monitored at 40, wherein 40 is upstream of recirculation path and upstream of product water path, conductivity readings determine extent of recirculation).
Regarding instant Claim 53, Claim 46, upon which Claim 53 is dependent, has been rejected above.  Heiss further discloses including continuously (i) detecting at least one fluid property of the purified water and (ii) regulating a flow rate of water in the recirculation path, while the water purification is producing purified water (Figure 1; Paragraphs [0038]-[0042]; water is continuously produced, recirculation and flow through recirculation is regulated based on monitored fluid quality parameters that indicate integrity of the membranes, including pressure, flux, flow rate and conductivity of permeate; recirculation is adjusted based on measured parameters and usage demand on the system).  
Regarding instant Claim 54, Claim 46, upon which Claim 54 is dependent, has been rejected above.  Heiss further discloses comprising activating an alarm function in response to a change of the at least one detected product fluid property (Figure 1; 
Regarding instant Claim 55, Claim 46, upon which Claim 55 is dependent, has been rejected above.  Heiss further discloses wherein regulating the flow rate includes controlling the fluid property of the product water to obtain a predetermined flow rate during a pre-determined time period in order to produce a predetermined amount of water (Abstract; Figure 1; Paragraph [0038]; Paragraph [0040]; Paragraph [0042]; Paragraph [0043]; flow rates are sized, determined and monitored, including production of outputted water).
Regarding instant Claim 57, Claim 46, upon which Claim 57 is dependent, has been rejected above.  Heiss further discloses comprising controlling a temperature of product water flowing in the product water path (Figure 1; Paragraph [0043]; system is entirely temperature controlled).
	Regarding instant Claim 58, Claim 46, upon which Claim 58 is dependent, has been rejected above.  Heiss further discloses wherein the water purification apparatus includes a polisher device arranged downstream the recirculation circuit in the purified water flow, and wherein the product water path is arranged to transport product water from an outlet of the polisher device to the product water port (Figure 1; Paragraph [0042]; ozone treatment 41 and 42, UV light 43, and chlorine injection 49; chlorine injected and chlorine content analyzed before being finally discharged).
	Regarding instant Claim 59, Heiss discloses a non-transitory, computer-readable medium storing instructions, which when executed by a processor (Abstract; Paragraph [0013]; Paragraph [0027]; Paragraph [0040]; automated control system .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US Pat Pub. 2005/0139530, in view of Nishida et al. (herein referred to as “Nishida”, US Pat Pub. 2013/0302882).
Regarding instant Claim 33, Claim 32, upon which Claim 33 is dependent, has been rejected above.  Heiss further discloses wherein the predetermined upper pressure level corresponds to a pressure tolerance level of a component arranged in the product water path (Figure 1; Paragraph [0038]; Paragraph [0041]; Paragraph [0042]; oxidation process occurs directly downstream of reverse osmosis modules 39; pressure and flow is controlled by control module, also at lesser operating pressures than prior membrane treatment; thusly the pressure of the flow would be operated for the direct downstream treatment operations).
Heiss suggests that a filter may be placed within the product water path to remove light organic compounds not rejected well by reverse osmosis (Paragraph [0042]; note that ozone/UV is preferred only to the lack of exhaustible media).  However, the reference is silent on at least one filter arranged to filter product water flowing through the product water path. 
Nishida discloses a method for sterilizing separation membrane modules, sterilization device, and apparatus for producing chemicals in the same field of endeavor as Heiss, as it solves the mutual problem of probably purified water via separation membranes (Abstract; Paragraph [0231]).  Nishida further discloses the use of a sterilization filter downstream of a separation membrane as an additional treatment before downstream processing (Paragraph [0231]).

Regarding instant Claim 50, Claim 49, upon which Claim 50 is dependent, has been rejected above.  Heiss further discloses wherein the predetermined upper pressure level corresponds to a pressure tolerance level of a component arranged in the product water path (Figure 1; Paragraph [0038]; Paragraph [0041]; Paragraph [0042]; oxidation process occurs directly downstream of reverse osmosis modules 39; pressure and flow is controlled by control module, also at lesser operating pressures than prior membrane treatment; thusly the pressure of the flow would be operated for the direct downstream treatment operations).
Heiss suggests that a filter may be placed within the product water path to remove light organic compounds not rejected well by reverse osmosis (Paragraph [0042]; note that ozone/UV is preferred only to the lack of exhaustible media).  However, the reference is silent on at least one filter arranged to filter product water flowing through the product water path. 
Nishida discloses a method for sterilizing separation membrane modules, sterilization device, and apparatus for producing chemicals in the same field of endeavor as Heiss, as it solves the mutual problem of probably purified water via separation membranes (Abstract; Paragraph [0231]).  Nishida further discloses the use 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the product water path of Heiss to further comprise at least one filter to filter product water as taught by Nishida because Nishida discloses such a filter provides an additional post-membrane separation treatment before use, such as to remove light organics not easily removed via reverse osmosis treatment (Nishida, Paragraph [0231]; Heiss, Paragraph [0042]).
 
Claim 35 and 56 is rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US Pat Pub. 2005/0139530.
	Regarding instant Claim 35, Claim 34, upon which Claim 35 is dependent, has been rejected above.  Heiss is disclosed to be modeled at a variety of sizes that would provide a plurality of flow capacities (Paragraph [0043]), and the system further can be operated in a per-usage manner (Paragraph [0041]; see downstream usage).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the system of Heiss to provide a predetermined amount of water between 0.5 and 400 liters (Paragraph [0041]; Paragraph [0043]).  
Regarding instant Claim 56, Claim 55, upon which Claim 56 is dependent, has been rejected above.  Heiss is disclosed to be modeled at a variety of sizes that would provide a plurality of flow capacities (Paragraph [0043]), and the system further can be operated in a per-usage manner (Paragraph [0041]; see downstream usage).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the .  

Claims 40 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US Pat Pub. 2005/0139530, in view of Andersen, US Pat Pub. 2010/0229899.
	Regarding instant Claim 40, Claim 39, upon which Claim 40 is dependent, has been rejected above.  Heiss discloses that the entire system is temperature controlled (Paragraph [0043]).
	However, Heiss is silent on a temperature sensor. 
	Andersen discloses a method and apparatus for cleaning processing equipment in the same field of endeavor as Heiss, as it solves the mutual problem of recirculating water in a reverse osmosis system (Paragraph [0024]).  Andersen further discloses including a temperature sensor and measuring a temperature of water in a recirculating fluid path downstream of a heater to ensure that the water to be treated is at a desired temperature (Paragraph [0024]; Paragraph [0038]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water purification apparatus of Heiss to further include a temperature sensor that measures the temperature of water downstream a heater arranged in the purified as taught by Andersen because Andersen discloses such a heater and temperature sensor will ensure the water is at the desired controlled temperature (Heiss, Paragraph [0043]; Andersen, Paragraph [0024]; Paragraph [0038]; Heiss temperature control of the system ensure proper heating of water throughout 
Regarding instant Claim 52, Claim 46, upon which Claim 52 is dependent, has been rejected above.  Heiss discloses that the entire system is temperature controlled (Paragraph [0043]).
	However, Heiss is silent on a temperature sensor. 
	Andersen discloses a method and apparatus for cleaning processing equipment in the same field of endeavor as Heiss, as it solves the mutual problem of recirculating water in a reverse osmosis system (Paragraph [0024]).  Andersen further discloses including a temperature sensor and measuring a temperature of water in a recirculating fluid path downstream of a heater to ensure that the water to be treated is at a desired temperature (Paragraph [0024]; Paragraph [0038]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water purification apparatus of Heiss to further include a temperature sensor that measures the temperature of water downstream a heater arranged in the purified as taught by Andersen because Andersen discloses such a heater and temperature sensor will ensure the water is at the desired controlled temperature (Heiss, Paragraph [0043]; Andersen, Paragraph [0024]; Paragraph [0038]; Heiss temperature control of the system ensure proper heating of water throughout process stream, temperature sensor location in recirculation path would provide temperature of water flowing into purified water downstream processing starting).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.